NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                             Submitted September 29, 2014*
                              Decided September 30, 2014

                                         Before

                         RICHARD D. CUDAHY, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 13‐3554

LASHAWN N. LOFTON,                             Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 12‐cv‐5716
SP PLUS CORPORATION, f/k/a
STANDARD PARKING                               John W. Darrah,
CORPORATION, and TEAMSTERS                     Judge.
LOCAL UNION NO. 727,
      Defendants‐Appellees.

                                       O R D E R

       LaShawn Lofton was granted leave to proceed in forma pauperis (“IFP”) in this
lawsuit. But when the district court learned that Lofton had failed to disclose several
assets on her IFP application, the court concluded that she had committed a fraud on



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2)(C).
No. 13‐3554                                                                        Page 2
the court and dismissed the case with prejudice as a sanction. We conclude that the
district court properly exercised its discretion, and thus we affirm the judgment.

       When Lofton filed her federal complaint she sought to proceed IFP. In her sworn
application she acknowledges receiving unemployment benefits but avers that she has
no assets and no other source of funds. The district court granted Lofton pauper status,
waived the filing fee, and later recruited counsel. Lofton’s lawyer filed an amended
complaint raising several claims, including that former employer SP Plus Corporation
fired her because of a disability, see 42 U.S.C. § 12188, and that her union, Teamsters
Local Union No. 727, breached its duty of fair representation, see 29 U.S.C. § 159(A). 

       The defendants moved to dismiss, asserting in part that Lofton had falsified her
IFP application. See 28 U.S.C. § 1915(e)(2)(A) (mandating dismissal if allegation of
poverty is untrue). A year earlier Lofton had petitioned for Chapter 13 bankruptcy and
disclosed then that she owns a house, a $7,000 car, and a $2,600 fur coat. She also
disclosed that family was providing some financial assistance. In response Lofton
conceded that she had failed to disclose these items but asserted that she had
misunderstood the form. She did not realize, she explained, that a house qualifies as
“real estate” or that she “owned” her car if a creditor retained title. Lofton added that
she had omitted the fur coat because it had depreciated in value (and has since been
stolen) and that her family has stopped sending money. She attributed her
misrepresentations to the fact that she had prepared the IFP application herself, unlike
the bankruptcy paperwork completed by lawyers.

        The district court dismissed the lawsuit with prejudice—not explicitly under
§ 1915(e)(2)(A), as the defendants had requested—but apparently as a sanction for filing
a fraudulent document with the court. The court disbelieved Lofton’s assertion of
confusion in light of the documents she had filed in the bankruptcy case. Thus, the court
concluded, Lofton had committed a fraud on the court that allowed her to avoid the
filing fee and receive pro bono counsel.

       Lofton argues on appeal that the district court abused its discretion by
dismissing her case with prejudice as a sanction. She maintains that the omissions from
her IFP application were inadvertent, and thus she did not intentionally deceive the
court. Lofton explains that her medical conditions (high blood pressure, diabetes, and a
history of strokes) impeded her ability to complete the IFP application, but this
contention is waived because Lofton makes it for the first time on appeal. See Cnty. of
McHenry v. Ins. Co. of the West, 438 F.3d 813, 819–20 (7th Cir. 2006).
No. 13‐3554                                                                        Page 3


        Underlying the dismissal is the district court’s factual finding that Lofton
intentionally falsified her IFP application, and we review that finding only for clear
error. See Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 308 (7th Cir. 2002). The
district court rejected Lofton’s assertion that she had misunderstood the questions on
the IFP application. The application includes pointed questions about houses and cars,
including the current value and equity held in those items. The question about real
estate, in particular, makes plain that a home “with or without a mortgage” must be
divulged. Lofton had disclosed her house, car, and fur coat on her bankruptcy
schedules, and when she modified her Chapter 13 payment plan just two months before
seeking pauper status, she also acknowledged receiving financial assistance from her
family. And previously in 2009, during her divorce proceedings, Lofton had completed
a similar financial affidavit and disclosed that she owned a house. The district court’s
finding that Lofton lied on her IFP application is amply supported, and with that
finding intact, we turn to whether the district court abused its discretion by dismissing
the case with prejudice as a sanction.

        Dismissal with prejudice is an appropriate sanction when a plaintiff tries to
deceive the district court by falsifying an IFP application. Thomas, 288 F.3d at 306–07;
Mathis v. New York Life Ins. Co., 133 F.3d 546, 547 (7th Cir. 1998). Proceeding in forma
pauperis is a privilege, and courts depend on the plaintiff’s honesty in assessing her
ability to pay. Abusing this privilege warrants dismissal with prejudice as a sanction for
lying, and we therefore conclude that the district court did not abuse its discretion.
See Greviskes v. Univs. Research Ass’n, Inc., 417 F.3d 752, 754–59 (7th Cir. 2005)
(upholding dismissal with prejudice where plaintiff had assumed identity of former
coworker and faxed to former employer a fraudulent request for coworker’s payroll
records); Dotson v. Bravo, 321 F.3d 663, 668–69 (7th Cir. 2003) (recognizing district
court’s inherent authority to dismiss with prejudice for abuse of judicial process);
Thomas, 288 F.3d at 306–07 (upholding sanction of dismissal with prejudice where
plaintiff had omitted from IFP application that he would be receiving more than $50,000
from retirement account); Mathis, 133 F.3d at 547 (upholding dismissal with prejudice
where plaintiff failed to disclose $14,000 of equity in house and falsely stated that he
was not represented by appointed counsel in other litigation).

                                                                             AFFIRMED.